 Case 1:18-cv-17455-RMB-JS Document 1 Filed 12/20/18 Page 1 of 10 PageID: 1




Colin G. Bell, Esquire (CB 2864)
HANKIN SANDMAN PALLADINO & WEINTROB
Counsellors-at-Law
A Professional Corporation
30 South New York Avenue
Atlantic City, NJ 08401
(609) 344-5161
coling@hankinsandman.com
Attorneys for Plaintiff Brittany Andrews

                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY


 BRITTANY ANDREWS,                       CIVIL CASE NO.

                       Plaintiff,
 v.

 BEHAVIORAL CROSSROADS, LLC,

                       Defendants.       COMPLAINT AND JURY DEMAND



      Plaintiff Brittany Andrews, by and through her counsel, Colin

G. Bell, Esquire of the law firm Hankin Sandman Palladino &

Weintrob, P.C., by way of Complaint against Defendant Behavioral

Crossroads, LLC, says as follows:

                            NATURE OF ACTION


      1.    This is an action for violation of Plaintiff’s rights

under the Uniformed Services Employment and Reemployment Rights

Act, 38 U.S.C. §4301 et seq. (“USERRA”), the Fair Labor Standards

Act, 29 U.S.C. § 201 et seq (“FLSA”), the New Jersey Law Against


                                     1
 Case 1:18-cv-17455-RMB-JS Document 1 Filed 12/20/18 Page 2 of 10 PageID: 2



Discrimination, N.J.S.A. 10:5-1 et seq (“LAD”), and the New Jersey

Wage and Hour Law, N.J.S.A. 34:11-56a et seq. (“WHL”).

                                   PARTIES

     2.     Plaintiff Brittany Andrews (“Andrews”) is a citizen of

the State of New Jersey residing at 136 New York Avenue, Apt B,

Egg Harbor City, NJ 08215.

     3.     Defendant Behavioral Crossroads, LLC (“BC”) is a New

Jersey limited liability company with a principal place of business

at 205 West Park Way Drive, Egg Harbor Township, New Jersey, 08234.

                                JURISDICTION

     4.     Jurisdiction is proper in this Court pursuant to 28

U.S.C. § 1331 because this case involves claims arising under the

laws of the United States of America.

     5.     Additionally,      jurisdiction    over    Andrews’s   state   law

claims is appropriate pursuant to 28 U.S.C. § 1367 because they

are part of the same case and controversy that gives rise to the

claims    over   which   the   Court   exercises      original   jurisdiction

pursuant to 28 U.S.C. § 1331.

     6.     Venue is proper in this District pursuant to 28 U.S.C.

§ 1391a.




                                       2
 Case 1:18-cv-17455-RMB-JS Document 1 Filed 12/20/18 Page 3 of 10 PageID: 3



                      FACTS COMMON TO ALL COUNTS

                                Background

     7.     At all relevant times, Andrews was an enlisted member of

the New Jersey Air National Guard (“NJANG”) holding the rank of

Airman First Class, and assigned to the 177th Fighter Wing in Egg

Harbor Township, New Jersey.

     8.     On or about May 7, 2018, Andrews was hired by BC as a

medical records coordinator on an hourly basis.

     9.     As a member of the NJANG, Andrews is and was required to

attend various military training and exercises.

     10.    While BC has an employee handbook that purports to set-

forth various employment policies involving leave entitlements

(such as family and medical leave, bereavement leave, etc.), it

has no policy providing for protected leave for members of the

armed forces of the United States of America.

     11.    Moreover, the employee handbook differentiates between

“salaried   (exempt)”    and   “hourly   (non-exempt)”    employees    with

respect to various pay and benefits, including lunch breaks.

     12.    Specifically, BC requires “salaried employees” to “work

at 40-hour week, not including 30 minutes of unpaid time for lunch

and breaks.”

     13.    There is no provision for unpaid breaks for hourly

employees, who are instead to be “paid for all hours worked

including at a rate of time and one half when applicable.”

                                     3
 Case 1:18-cv-17455-RMB-JS Document 1 Filed 12/20/18 Page 4 of 10 PageID: 4



       BC’s Retaliation and Discrimination Against Andrews

     14.   On or about July 17, 2018, Andrews was in the breakroom

of BC with several colleagues.

     15.   BC’s director of human resources, Melissa Wood, made

sexually harassing, embarrassing, and explicit remarks to Andrews.

     16.   Specifically, Woods commented on Andrews’s cleavage and

said words to the effect that Andrews was self-conscious about

“her big old titties.”

     17.   Andrews, who was breast-feeding her young son at home

during this time, was shocked, embarrassed, and humiliated by the

comments; especially because they were made by the director of

human resources and in front of multiple colleagues.

     18.   Andrews   made   a   written   complaint   concerning    Woods’s

conduct, but received no response to the same.

     19.   Shortly thereafter, Andrews orally advised BC that she

would be receiving orders to active duty with the NJANG.

     20.   After receiving formal written orders, Andrews turned

them in to Woods on or about July 26, 2018.

     21.   That same day, Woods served Andrews with a notice of

disciplinary action claiming that Andrews had failed to work a

sufficient number of hours.

     22.    After serving on active duty from on or about August 6,

2018 through August 31, 2018, Andrews attempted to return to work.



                                     4
 Case 1:18-cv-17455-RMB-JS Document 1 Filed 12/20/18 Page 5 of 10 PageID: 5



     23.    However, on September 5, 2018, BC advised Andrews that

it needed someone who wasn’t absent from her position and that she

was therefore terminated.

     24.    Despite being an hourly employee, Andrews was regularly

required to work a 42.5-hour week at BC but only paid for 40 hours.

     25.    The disciplinary action against Andrews was false and a

pretext for discrimination and/or retaliation against Andrews on

the basis of her service in the armed forces of the United States

of America and/or her complaints of sexual harassment.

     26.    Andrews’s   termination      was   likewise   the   result   of

discrimination and/or retaliation against Andrews on the basis of

her service in the armed forces of the United States of America

and/or her complaints of sexual harassment.

     27.    At all relevant times, BC acted with willful and wanton

disregard for Andrew’s rights, or with reckless disregard for the

same.

                               COUNT I
           (Violation of USERRA, 38 U.S.C. § 4301 et seq.)

     28.    The allegations of all preceding paragraphs are included

herein as if set forth at length.

     29.    As a member of the armed forces of the United States of

America, Andrews is entitled to the rights, protections, and

privileges of USERRA.




                                     5
 Case 1:18-cv-17455-RMB-JS Document 1 Filed 12/20/18 Page 6 of 10 PageID: 6



     30.   BC’s conduct, including, but not limited to, interfering

with her leave rights, retaliating against her for asserting her

rights under USERRA, and terminating her in violation of USERRA,

violated Andrews’s rights, protections, and privileges thereunder.

     31.   The aforementioned violations were willful.

     32.   As a direct and proximate result of BC’s aforementioned

conduct, Andrews has been damaged.

     WHEREFORE,    Plaintiff     Brittany    Andrews    demands    judgment

against Defendant, Behavioral Crossroads, LLC, for:

     A.    Compensatory Damages.

     B.    Liquidated Damages pursuant to 28 U.S.C. 4323(d)(1)(C).

     C.    Attorney’s fees, interest, and costs of suit.

     D.    An   injunction   prohibiting    BC   from   further   violating

     Andrews’s rights and correcting her personnel file.

     E.    Such other and further relief as the Court may deem just

     and proper.

                             COUNT II
       (Violations of the New Jersey LAD, N.J.S.A. 10:5-1)

     33.   The allegations of all preceding paragraphs are included

herein as if set-forth at length.

     34.   Andrews is a member of a protected class as a result of

her service in the Armed Forces of the United States of America,

because she is a woman, and because she complained about sexually

harassing and discriminating conduct in the workplace.


                                     6
 Case 1:18-cv-17455-RMB-JS Document 1 Filed 12/20/18 Page 7 of 10 PageID: 7



     35.   By way of the foregoing conduct, BC subjected Andrews to

a hostile work environment, retaliated against her, and ultimately

unlawfully terminated her employment as a result of her membership

in a protected class.

     36.   BC’s aforementioned conduct violates the LAD and such

violations      were    wanton,       willful    or     occurred     with   reckless

disregard for Andrews’s rights.

     37.   As    a     direct   and    proximate       result   of   the    aforesaid

violations, Andrews has been damaged.

     WHEREFORE,        Plaintiff      Brittany        Andrews   demands     judgment

against Defendant, Behavioral Crossroads, LLC, for:

     A.    Compensatory Damages.

     B.    Punitive Damages.

     C.    Attorney’s fees, interest and costs of suit.

     D.    An    injunction       prohibiting     BC     from   further     violating

     Andrews’s rights and correcting her personnel file.

     E.    Such other and further relief as the Court may deem just

     and proper

                                 COUNT III
             (Violation of the FLSA, 29 U.S.C. § 201 et seq.)

     38.   The allegations of all preceding paragraphs are included

herein as if set-forth at length.

     39.   Andrews is not exempt from the FLSA because she is paid

on an hourly basis and does not qualify for any FLSA exceptions,


                                          7
 Case 1:18-cv-17455-RMB-JS Document 1 Filed 12/20/18 Page 8 of 10 PageID: 8



and therefore must be compensated for appropriate hours worked and

overtime.

     40.    During her employment with BC, Andrews regularly worked

in excess of 40 hours in a work week.

     41.    However, BC failed to pay Andrews any compensation for

hours worked in excess of 40 hours per work week.

     42.    BC’s aforementioned conduct violates the provisions of

the FLSA.

     43.    BC’s violations were willful.

     44.    As a direct and proximate result of the aforementioned

violations of the FLSA, Andrews has been damaged.

      WHEREFORE,     Plaintiff   Brittany    Andrews    demands    judgment

against Defendant, Behavioral Crossroads, LLC, for:

     A.     Compensatory damages.

     B.     Liquidated Damages pursuant to 29 U.S.C. § 216(b).

     C.     Attorney’s fees, interest and costs of suit.

     D.     An   injunction   prohibiting   BC   from   further   violating

     Andrews’s rights and correcting her personnel file.

     E.     Such other and further relief as the Court may deem just

     and proper.

                               COUNT IV
          (Violation of the WHL, N.J.S.A. 34:11-56a et seq.)

     45.    The allegations of all preceding paragraphs are included

herein as if set-forth at length.


                                     8
 Case 1:18-cv-17455-RMB-JS Document 1 Filed 12/20/18 Page 9 of 10 PageID: 9



     46.   By way of BC’s aforementioned conduct in failing to pay

Andrews any compensation for hours worked in excess of 40 hours

per work week, including appropriate overtime, BC also willfully

violated the WHL.

     47.   As   a   direct   and   proximate    result    of   the   aforesaid

violations, Andrews has been damaged.

     WHEREFORE,     Plaintiff      Brittany    Andrews    demands    judgment

against Defendant, Behavioral Crossroads, LLC, for:

     A.    Compensatory Damages.

     B.    Punitive Damages.

     C.    Attorney’s fees, interest and costs of suit.

     D.    An   injunction    prohibiting     BC   from   further    violating

     Andrews’s rights and correcting her personnel file.

     E.    Such other and further relief as the Court may deem just

     and proper.

                     L. CIV. R. 11.2 CERTIFICATION

     The undersigned certifies that the matter in controversy in

the within action is not the subject of any other action pending

in any court or of any pending arbitration or administrative

proceeding.

                        Demand for Trial by Jury

     Pursuant to Fed. R. Civ. P. 38 and L. Civ. R. 38.1 Plaintiff,

Brittany Andrews, hereby demands trial by jury on all issues so

triable.

                                      9
Case 1:18-cv-17455-RMB-JS Document 1 Filed 12/20/18 Page 10 of 10 PageID: 10



                                          HANKIN SANDMAN PALLADINO,
                                          & WEINTROB, PC
                                          Attorneys for Plaintiffs

Dated: December 20, 2018                  /s/Colin G. Bell
                                          Colin G. Bell, Esq. (CB2864)
                                          coling@hankinsandman.com
                                          30 South New York Avenue
                                          Atlantic City, NJ 08401
                                          (609) 344-5161
                                          (609) 344-7913 (facsimile)




                                     10
